                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

 JAMES T. BROWN, JR.                                  )
                                                      )
         Plaintiff,                                   )
 v.                                                   )      CASE NO. 4:18-CV-197
                                                      )
 JEFFERSON NATIONAL LIFE                              )
 INSURANCE COMPANY and                                )
 PROTECTIVE LIFE INSURANCE                            )
 COMPANY,                                             )
                                                      )
         Defendants.
                                                      )
 _______________________________________

      ORDER ALLOWING MOTION TO ENFORCE SETTLEMENT AGREEMENT


       On May 9, 2019, counsel for Defendants filed a Motion to Enforce Settlement

Agreement. Counsel for Plaintiff had stated prior to filing of the motion that he had no objection

to the motion and has not filed a response to the motion. Pursuant to Local Rule 7.1 (b)(3),

counsel for Defendants hereby submits a proposed order for the motion.

       IT IS HEREBY ORDERED that this Court grants Defendants’ Motion to Enforce

Settlement and orders Plaintiff to consummate the Confidential Settlement Agreement and

Release of All Claims attached to Defendants’ motion and to provide supporting settlement

documentation including W-9 forms to be executed by Plaintiff and Counsel for Plaintiff. In the

event that Plaintiff fails to comply within 30 days of the Court’s order, this Court will enter an

order requiring that the act be done, at Plaintiff’s expense, by another person appointed by the

Court such that when done, the act has the same effect as if it was done by the Plaintiff.
               This the 20th day of June, 2019.



                                                      ________________________________
                                                      The Honorable Louise W. Flanagan
JPM/lnw #63
121928-00001




                                                  2
